Case 5:21-cv-00182-JSM-PRL Document 23-7 Filed 05/27/21 Page 1 of 2 PageID 272




               APPENDIX G
Case 5:21-cv-00182-JSM-PRL Document 23-7 Filed 05/27/21 Page 2 of 2 PageID 273




May 19, 2021
                                                                              Vanessa Soriano Power
                                                                      600 University Street, Suite 3600
VIA EMAIL                                                                          Seattle, WA 98101
                                                                                      D. 206.386.7553
                                                                           vanessa.power@stoel.com

Andrew Shamis                                                 Scott Edelsberg
Shamis & Gentile, PA                                          Edelsberg Law, PA
14 NE 1st Ave., Ste. 705                                      20900 NE 30th Ave., Ste. 417
Miami, FL 33132                                               Aventura, FL 33180

Christopher Gold                                              Manuel Hiraldo
Robbins Geller Rudman & Dowd LLP                              Hiraldo PA
120 E. Palmetto Park Road, Ste. 500                           401 E. Las Olas Blvd.
Boca Raton, FL 33433                                          Ft. Lauderdale, FL 33301

         Re:      Holly Londers v. Intel Corporation
                  U.S. District Court for M.D. Fla. Case No. 5:21-cv-00182-JSM-PRL
                  Request for Stay of Discovery

Dear Counsel:

On behalf of Defendant Intel Corporation (“Intel”), I am writing to meet-and-confer to seek the
professional courtesy of a stay of discovery pending a ruling on Intel’s motion to dismiss. On
May 28, 2021, before the parties had yet concluded their Fed. R. Civ. P. 26(f) conferral,
discovery requests were issued by Ms. Londers to Intel. Setting aside the parties’ dispute as to
the effective date of service, Intel seeks agreement from Ms. Londers to stay discovery.

Intel requests a stipulation to stay all discovery at this time and, if Intel’s motion to dismiss is
denied, 30 days from the date of the order within which to serve objections and responses. The
basis for this request stems from the procedural status of the case, the voluminous and
burdensome scope of requested discovery, and they fact that other courts have granted stays in
these burgeoning case filings.

Please let us know Ms. Londers’ position. If Ms. Londers does not agree to the requested stay,
please advise when you are free for a call to discuss.

Very truly yours,



Vanessa Soriano Power

cc:      Beth-Ann Krimsky
         Aaron Williams

110983203.1 0072577-00023
